OPINION OF THE COURT
Per Curiam:
The military judge erred prejudicially by instructing the members of the accused’s court-martial that in fact "the taking by the accused was with the intent permanently to deprive Private First Class Claude Fisher of the use and benefit of the property.” United States v Gaiter, — USCMA —, — CMR — (June 20, 1975).
The decision of the US Navy Court of Military Review is reversed and the record of trial is returned to the Judge Advocate General of the Navy. A rehearing may be ordered.